Case 1:18-cv-12312-KPF Document13 Filed 01/25/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

LORD & TAYLOR LLC
Plaintiff
-against-
GREAT AMERICAN INSURANCE

COMPANY,
Defendant

 

4 ae ae ae ee a

No. 18-cv-12312 (KPF)

NOTICE OF APPEARANCE

To: The Clerk of the Court and All Parties of Record

Geraldine A. Cheverko of Eckert Seamans Cherin & Mellott, LLC, an attorney admitted

to practice law before this Court, hereby enters an appearance on behalf of Defendant Great

American Insurance Company in the above-referenced action.

Dated: White Plains, New York
January 25, 2019

£V0567827.1}

Respectfully submitted,

Eckert Seamans Cherin & Mellott, LLC

By: Me abbene OS

Geraldine A. Cheverko, Esq. [GAC1747]
10 Bank Street, Suite 700

White Plains, New York 10606

Tel: (914) 949-2909

Direct: (914) 286-2812

Fax: (914) 949-5424

E-mail: gcheverko@eckertseamans.com

 
Case 1:18-cv-12312-KPF Document 13 Filed 01/25/19 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that I caused true and correct copies of the foregoing Notice of
Appearance upon the persons listed below via the Court’s CM/ECF system and First Class Mail,
postage pre-paid on this 25 day of January 2019.

The Clerk of the Court (via ECF)
United States District Court
Southern District of New York

Vianny Maria Pichardo (via ECF and First Class Mail)
Anderson Kill & Olick, P.C.

1251 Avenue of Americas

New York, NY 10020

(212)-278-1259

Fax: (212)-278-1733

Email: vpichardo@andersonkill.com

William Gorman Passannante (via ECF and First Class Mail)
Anderson Kill P.C. (N.Y.)

1251 Avenue of the Americas

New York, NY 10020

212-278-1000

Fax: 212-278-1733

Email: wpassannante@andersonkill.com

Joshua Gold (via ECF and First Class Mail)

Anderson Kill P.C. (N.Y.)

1251 Avenue of the Americas

New York, NY 10020

212-278-1886

Fax: 212-278-1733

Email: jgold@andersonkill.com Ay

Airaldiw (heodhn.

Géraldine A. Cheverko, Esq.

{V0567827.1} -2-
